DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 12-13-2019, is acknowledged.  Claims 1-279 have been canceled.  New claims 280-314 have been added.
Claims 280-314 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 37, line 17 to page 38, line 27,  none of the Brief Definitions of Figures define what the numbers in each figure represent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 280-294, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
	The claims are drawn to methods for testing for the presence of Streptococcus bacteria, or parts of said Streptococcus bacteria.
	The omitted steps are:  regents and procedures which would actually detect said Streptococcus bacteria, or parts of said Streptococcus bacteria, if they are present.
Claims 291 and 292 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to methods for testing for the presence of Streptococcus bacteria, or parts of said Streptococcus bacteria.
	However, prior to pushing a fluid through the filter, claim 291 recites "culturing the Streptococcus bacteria using a culture medium" and claim 292 recites "preserving the Streptococcus bacteria using a preserving medium".
	Thus, it is unclear why one tests for the presence of Streptococcus bacteria, or parts of said Streptococcus bacteria, if according to the claims, the presence of Streptococcus bacteria is already known.
Claim 282 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 281 is a method for testing for presence of Streptococcus bacteria, the method comprising:
collecting, in a tube of an apparatus, biological fluid that potentially contains the Streptococcus bacteria;
using a plunger of the apparatus, pushing the biological fluid through a filter that is configured to not allow passage of at least some of the Streptococcus bacteria; and
subsequently, while the filter is inside the tube, testing for the presence of the Streptococcus bacteria by ascertaining if any of the Streptococcus bacteria was trapped by the filter, wherein ascertaining comprises:
applying to the filter an extraction solution configured to extract Streptococcus antigen from the Streptococcus bacteria, and testing for presence of the Streptococcus antigen.

	Claim 282 is the method according to claim 280, wherein testing for the presence of the Streptococcus antigen comprises performing a rapid strep test using a dipstick.
	
	It is unclear how the dipstick performs said test because there is no step/structure in claim 281 by which said dipstick is able to come into contact with said filter.
	It is unclear how one detects Streptococcus antigen using a dipstick unless the dipstick is able to detect the antigen.  It is recommended that the claim be amended to recite "using a rapid strep test dipstick".
Claim 287 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 287 is the method according to claim 280, wherein testing for the presence of the Streptococcus bacteria further comprises increasing a surface area of the filter that is exposed to the extraction solution before testing for the presence of the Streptococcus antigen.
	It is unclear how one "increases a surface area of the filter"
Claim 288 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 288 is the method according to claim 280, further comprising tearing the filter while the filter is inside the tube, and wherein testing for the presence of the Streptococcus bacteria comprises testing for the presence of the Streptococcus bacteria after tearing the filter and while the filter is inside the tube.
	It is unclear how one tears said filter when there is no structure in claim 280 which allows said tearing of said filter.
Claims  293, and 294 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 293 is the method according to claim 280, wherein applying the extraction solution to the filter comprises releasing the extraction solution inside the tube by opening an enclosed cavity of the apparatus that contains the extraction solution.
	Claim 294 is the method according to claim 293, wherein moving the plunger within the tube opens the enclosed cavity.
	Claim 280 does not recite any "enclosed cavity" of the apparatus.
	Thus, claims 293, and 294 improperly depend from claim 280.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 295-314 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	The claims are drawn to methods for testing for the presence of a particulate containing an antigen.
	However, there are no essential steps or reagents for actually detecting said antigen, if it is present.
Claims 298-303 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 295 is a method for testing for presence of a particulate containing an antigen, the method comprising:
collecting, in a tube of an apparatus, biological fluid that potentially contains the particulate;
using a plunger of the apparatus, pushing the biological fluid through a filter that is configured to not allow passage of at least some of the particulate; and
subsequently, while the filter is inside the tube, testing for the presence of the particulate by ascertaining if any of the particulate was trapped by the filter, wherein ascertaining comprises:
applying to the filter a releasing agent configured to release an antigen from the particulate, and
testing for presence of the antigen.

	Claim 298 is the method according to claim 295, wherein testing for the presence of the particulate comprises testing for the presence of a microorganism, and wherein the releasing agent is configured to release the antigen from the microorganism.
	
	Claim 295 is drawn to detecting a particulate.  The scope of the claim is not restricted to any microorganism. 	For example, when said particulate is a seed or pollen, it is unclear how testing for the presence of a microorganism when said particulate is not a microorganism, results in detecting said particulate.  
	Dependent claims 299-303 are all directed to detecting an antigen from a microorganism (i.e., bacteria) and therefore do not clarify the issue.
Claim 302 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 302 is the method according to claim 301, wherein testing for the presence of the antigen comprises performing a rapid strep test using a dipstick.
	It is unclear how the dipstick performs said test because there is no step/structure, in any of the claims from which claim 302 depend, by which said dipstick is able to come into contact with said filter or solution.
	It is unclear how one detects "the" particulate using a dipstick unless the dipstick is able to detect "the particulate".  It is recommended that the claim be amended to recite "using a test dipstick which is able to detect the particulate".

Claim 304 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 295 is a method for testing for presence of a particulate containing an antigen, the method comprising:
collecting, in a tube of an apparatus, biological fluid that potentially contains the particulate;
using a plunger of the apparatus, pushing the biological fluid through a filter that is configured to not allow passage of at least some of the particulate; and
subsequently, while the filter is inside the tube, testing for the presence of the particulate by ascertaining if any of the particulate was trapped by the filter, wherein ascertaining comprises:
applying to the filter a releasing agent configured to release an antigen from the particulate, and
testing for presence of the antigen.

	Claim 304 is method according to claim 295, wherein testing for the presence of the particulate comprises testing for the presence of a particulate selected from the group consisting of: a biological cell, a biological antigen, a protein, a protein antigen, and a carbohydrate antigen.	(emphasis added by examiner)
	Claim 295 is drawn to detecting a particulate.  The scope of the claim is not restrictive. 	Dependent claim 304 is directed to detecting "the" particulate by testing for "a" particulate selected from the group consisting of: a biological cell, a biological antigen, a protein, a protein antigen, and a carbohydrate antigen.   The scope of claim 304 is thus not restricted to detecting the particulate of claim 295, but any particulate selected from the group consisting of: a biological cell, a biological antigen, a protein, a protein antigen, and a carbohydrate antigen.
	Thus, it is unclear how the method of claim 304 detects "the" particulate of claim 295 when the moiety being detected is not part of "the" particulate of claim 295.
Claim 307 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 307 is the method according to claim 295, wherein testing for the presence of the particulate further comprises increasing a surface area of the filter that is exposed to the releasing agent before testing for the presence of the particulate.
	It is unclear how one "increases a surface area of the filter"
Claims 308, and 309 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 308 is method according to claim 295, further comprising tearing the filter while the filter is inside the tube, and wherein testing for the presence of the particulate comprises testing for the presence of the particulate after tearing the filter and while the filter is inside the tube.	
	It is unclear how one tears said filter when there is no structure in claim 295 which allows said tearing of said filter.
Claims  313, and 314 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 313 is the method according to claim 295, wherein applying the releasing agent to the filter comprises releasing the releasing agent inside the tube by opening an enclosed cavity of the apparatus that contains the releasing agent.
	Claim 314 is the method according to claim 313, wherein moving the plunger within the tube opens the enclosed cavity.
	Claim 295 does not recite any "enclosed cavity" of the apparatus.
	Thus, claims 313, and 314 improperly depend from claim 295.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 21, 2021